Campbell, C. J.
A motion is now made for a rehearing in this case, based on the supposed error of this Court in drawing its conclusions from the record of pleadings and .evidence.
There is no reason given which was not given in the argument on the merits, which was very able and exhaustive, and presented every view in favor of complamants that zeal and ingenuity could offer. There was no failure of counsel to do *83anything that could be done. But the facts, which were considered fully, without placing the final result on what appeared to us the close interpretation of the pleadings, did not, in our opinion, entitle complainants to any relief, and, we do not see any reason to disturb the decision.
It is, however, proper to say, without especial reference to this particular case, that we have heretofore pointed out and explained that a rehearing on the same facts and legal controversy is not properly to be granted, unless there has been some very peculiar assumption or defect on the first hearing, by which Court and parties have been misled. The case must be an extraordinary one in which an appellate court can properly revoke its decision on any other ground. It is to be expected that counsel will always present in one argument what there is to be presented, and the Court will act on the whole record, or so much of it as is material.
We make this suggestion because, since we adopted the rule directing how motions for rehearing should be presented, it seems to have been supposed that we meant to relax the former practice, which we have never contemplated. See Ryerson v. Eldred, 18 Mich. 490; Taylor v. Boardman, 25 Id. 527, and notes to those decisions as reprinted.
The motion is denied; but as a part of complainants are infants, and motion costs are usually not only discretionary but small, and will not be important here when apportioned, we make no order for them.
Morse and Sherwood, JJ., concurred. Ohamplin, J., •did not sit.